Citation Nr: 9919402	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-20 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The propriety of the initial noncompensable rating assigned 
for the veteran's service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968, including service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina.  In this decision, the RO determined that its May 
1972 rating action, which had established service connection 
for right ear hearing loss, and assigned a noncompensable 
evaluation effective June 28, 1971, was clearly and 
unmistakably erroneous, and severed service connection on 
that basis.  The RO simultaneous established service 
connection for left ear hearing loss, and assigned a 
noncompensable evaluation, effective June 28, 1971.  The 
veteran timely appealed to the Board his claim regarding the 
propriety of the initial noncompensable evaluation that was 
assigned for his service-connected left ear hearing loss.

Because the veteran has disagreed with the initial rating 
assigned for his left ear hearing loss, the Board has 
recharacterized the issue as involving the propriety of the 
assignment of the initial evaluations.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

During the April 1998 VA audiological evaluation, the veteran 
reported that he had suffered from constant left ear tinnitus 
since 1968.  The record thus raises the issue of entitlement 
to service connection for this disability.  This issue is not 
currently before the Board and it is referred to the RO for 
appropriate action.


REMAND

The veteran has been afforded VA audiological evaluation to 
assess his hearing acuity in April 1998.  However, during his 
November 1998 hearing, the veteran contended that his left 
ear hearing loss had worsened.  In addition, the Board 
observes that, on May 11, 1999, VA announced amendments to 
VA's Schedule for Rating Disabilities (Rating Schedule) the 
criteria for evaluating diseases of the ear and other sense 
organs, to include disability from hearing loss.  64 Fed. 
Reg. 25202-25210 (1999) (to be codified at 38 C.F.R. §§ 4.85-
4.87).  The amended criteria became effective on June 10, 
1999.  Under the new criteria, when the pure tone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) are 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  64 Fed. Reg. 25202-
25210 (to be codified at 38 C.F.R. § 4.86).  Because the 
record reflects that at several frequencies the veteran's 
pure tone thresholds were at 55 decibels or more, this change 
might have an impact on the evaluation of the veteran's 
hearing loss.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO has not, to date, considered the veteran's 
claim under both the former and revised applicable schedular 
criteria.  Such action is necessary, in the first instance, 
to avoid any prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Furthermore, if the claim is 
again denied, the RO must provide notice to the veteran of 
the revised applicable schedular criteria, and afford him an 
opportunity to respond with argument/evidence.

Additionally, in light of the reported worsening of the 
veteran's hearing acuity and the recent regulatory changes 
that may potentially impact this appeal, the Board concludes 
that a new examination would be helpful to the disposition of 
this case.  See Goss v. Brown, 9 Vet. App. 109, 114 (1996).  
However, the RO also should obtain and associate with the 
record any outstanding records of treatment of the veteran 
prior to having him undergo further evaluation.  The Board 
points out that, in several statements, the veteran indicated 
that he has received VA treatment for his left ear hearing 
loss at the Charlotte, North Carolina VA Medical Center.  
However, no such treatment records have been associated with 
the claims folder.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, as noted above, the veteran testified before a 
hearing officer at the RO in November 1998.  In his 
Substantive Appeal, which was apparently received at the RO 
in December 1998, however, he stated, "Hearing requested at 
RO."  It is thus unclear whether the veteran is requesting 
that he be afforded a second personal hearing, and, if so, 
the basis for such a hearing.  On remand, the RO should 
clarify these matters and undertake any necessary action with 
respect to such request.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should contact the veteran and 
have him clarify whether and why he 
wishes to be afforded a second personal 
hearing before a hearing officer at the 
RO.  The veteran's response should 
clearly be reflected in the claims file, 
and the RO should undertake any necessary 
actions following receipt of the 
veteran's response.

2.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran, dated since June 1971, from the 
Charlotte, North Carolina, VA Medical 
Center, as well as from any other 
facility or source identified by the 
veteran.  However, if any such records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

3.  The RO should schedule the veteran 
for a VA audiometric evaluation to 
determine the current severity of his 
left ear hearing loss.  It is imperative 
that the examiner reviews the evidence in 
the claims folder, including a complete 
copy of this REMAND.  The report of the 
examination should reflect consideration 
of the veteran's pertinent medical 
history and complaints.  All pertinent 
clinical findings and tests should be 
performed, to include speech 
discrimination results, if appropriate.  
The examiner must set forth the rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record in a typewritten 
report.

4.  The RO should review the report of 
the evaluation to ensure that it is in 
compliance with this REMAND.  If 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
regarding the propriety of the initial 
evaluation assigned for his left ear 
hearing loss in light of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  Such 
readjudication should include specific 
consideration of the criteria in effect 
prior to June 10, 1999, as well as the 
new criteria for rating diseases of the 
ear and other sense organs that became 
effective on that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO also should consider 
whether staged ratings are appropriate in 
light of the recent decision of decision 
in Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999).  The RO must provide 
adequate reasons and bases for its 
determinations and address all issues and 
concerns that were noted in the REMAND.

6.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, No. 98-
2267 (U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. 
App. 104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


